Citation Nr: 1224117	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-38 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.  

2.  Entitlement to service connection for a left ear hearing loss disability.  

3.  Entitlement to service connection for a left foot disorder.  

4.  Entitlement to service connection for a thoracolumbar spine disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1984 to January 1987, and from December 2004 to February 2006.  Additionally, the Veteran had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the reserve component.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


FINDINGS OF FACT

1.  The Veteran first manifested an osteophyte in his left foot during his second period of active duty in the U.S. Army; he currently experiences this disability with plantar fasciitis and pes planus.  

2.  The Veteran experienced arthritis in the form of degenerative joint disease in the low back, to a compensable degree, within the first post-service year; he currently experiences this disorder.  

3.  The evidence indicates that the Veteran had a left ear hearing loss disability for VA purposes prior to his entry onto the first and second period of active duty; the hearing loss disability underwent an increase in severity during the second period of service, and the evidence does not show, clearly and unmistakably, that the pre-existing hearing loss disability was not aggravated by service.  

4.  A current left ear hearing loss disability was incurred in service.

5.  The Veteran first manifest a right ear hearing loss disability while on active service in the United States Army; he currently experiences this disability.  


CONCLUSIONS OF LAW

1.  An osteophyte, with pes planus and plantar fasciitis of the left foot, was incurred in active service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2011). 

2.  Degenerative joint disease of the thoracolumbar spine is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.307, 3.309 (2011). 

3.  A right ear hearing loss disability was incurred in active service .  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011). 

4.  A left ear hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2011).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2011).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

As discussed in more detail below, sufficient evidence is of record to grant service connection for the claims on appeal.  Therefore, no further development is needed with respect to these claims.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Alternatively, the nexus between service and the current disability can be satisfied by evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Certain chronic disorders, such as arthritis, will be presumed to have been incurred in service if manifest to a compensable degree within the first post-service year.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

Legal Criteria-Presumption of Soundness

A Veteran is presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2011).  Moreover, a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).  

In order to rebut the presumption of soundness, the government must show by clear and unmistakable evidence that (1) a Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness by demonstrating with clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Wagner, 370 F.3d at 1096; see also Quirin v. Shinseki, 22 Vet. App. at 397.

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Analysis

The Veteran in this case had active duty in the U.S. Army from January 1984 to January 1987 as an Ordnance Corps officer, and from December 2004 to February 2006 as an activated reservist with the U.S. Army Nurse Corps.  The Veteran is a registered nurse (RN).  

The entirety of the Veteran's service treatment records is not available for review.  It is apparent that VA made attempts to secure records; however, the National Personnel Records Center (NPRC) reported that there are no additional records to be dispatched.  VA notes that it has a heightened duty to explain the reasons and bases for its decision, and to carefully consider the benefit-of-the-doubt rule, in cases where service treatment records cannot be obtained.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In the current case, the Board notes that with respect to the left foot, the Veteran had an osteophyte noted in his foot while on the second period of active duty.  Indeed, a July 2005 service treatment record indicates an osteophyte present in the dorsal foot associated with foot pain.  This is the earliest indication of record of such a disorder, and a VA general medical examination offered in February 2007 also notes the presence of an osteophyte in the foot.  The Veteran additionally had pes planus and plantar fasciitis diagnosed in 2007.  

Essentially, while the Veteran has maintained complaints of pain occurring prior to his second period of active duty, he was first assessed as having an osteophyte, a type of arthritis, while he was in active service.  There is no indication of chronic disability prior to service, and there is clear evidence of a chronic disability in service.  Upon separation, radiographic evidence confirmed the presence of the osteophyte, and the Veteran continues to experience pain in his foot.  Accordingly, there is evidence that the Veteran has a current, chronic foot disorder which first manifested itself during a period of active duty.  The criteria for service incurrence of a chronic foot disorder are thus met, and the claim will be granted.  

With respect to the Veteran's back, it is noted that the Veteran had complaints of pain prior to his entrance onto the second period of active duty.  Indeed, in February 2000, during a period of ACDUTRA, the Veteran complained of neck, back, and shoulder pain after a lift injury.  No chronic disorder of the thoracic or lumbar spine was noted prior to entry into the second period of active duty.  While in active service, the Veteran reported to service medical personnel in December 2005 with complaints of back pain.  Essentially, the Veteran stated that he had pain in his back since preparing for his deployment to Bosnia in December 2004 (while on active duty).  The treating physician assessed muscle strain, and noted an approximate onset of back pain as within 10 days of activation into service during mobilization training at Ft. Lewis, Washington.  

Following the Veteran's discharge from his second period of active duty, he was afforded a VA general medical examination in February 2007.  At this time, the Veteran was diagnosed as having degenerative joint disease.  The date of the VA examination, February 5, 2007, is within the first post-service year.  Arthritis, if manifest to a compensable degree within the first post-service year, will be presumed to be service-connected.  See 38 C.F.R. § 3.307, 3.309.  The Veteran's degenerative joint disease has been confirmed by radiographic reports within the first post-service year, and he has maintained having painful movement of his thoracolumbar spine since his service in Bosnia.  Accordingly, the Board is satisfied that the Veteran's degenerative joint disease, a form of arthritis, manifested within the first post-service year to a compensable degree.  Accordingly, service connection on a presumptive basis will be granted.  

With respect to hearing loss, the Board notes that the Veteran entered the service via the Reserve Officers Training Corps (ROTC).  While a cadet, and hence a civilian college student, the Veteran was offered a physical examination in 1980 to determine his fitness for a commission.  At that time, the following pure tone thresholds were noted:  




HERTZ



500
1000
2000
3000
4000
RIGHT
x
25
25
35
25
LEFT
x
23
25
45
25

This would qualify the Veteran as having experienced a hearing loss disability prior to his entrance onto active duty for the first period of service for his left ear, as well as having some degree of hearing loss symptoms in his right ear.  These findings, associated with an officer accession entrance examination, do show that the Veteran's hearing loss disability pre-existed the first period of service for the left ear.  See 38 C.F.R. § 3.385.  

The Veteran was given an examination during his service in the reserve component in 1997.  The following pure tone thresholds were recorded: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
25
30
LEFT
10
5
10
60
65

These results confirm that a hearing loss disability was present in the left ear, and that the hearing acuity was significantly less than what was noted prior to entry into the first period of active duty.  

Upon activation for the second period of active duty, the Veteran exhibited the following pure tone thresholds in one examination in December 2004:  







HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
30
35
LEFT
10
15
15
70
75

It is noted that the Veteran was diagnosed by in-service medical personnel as having a bilateral sensorineural hearing loss at this time.  Hearing protection was recommended for the Veteran.  The Veteran reported having a noted loss in hearing acuity since the 1980s.  Noise exposure was described as artillery and other machinery noises.  

Prior to the Veteran's release from his second period of active duty, he was offered an audiological assessment.  The pure tone thresholds were noted to be as follows in January 2006:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
35
35
LEFT
15
20
25
70
70

This examination also included a "reference audiogram," with a date of December 2004.  That is, the service department included a documentation of the Veteran's hearing loss at entry into the second period of active duty for comparison purposes.  The associated report is as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
        25
35
40
45
LEFT
10
10
25
70
70

Lastly, following separation from the last period of active duty, the Veteran was afforded an audiology examination in January 2007.  The associated report of this examination included the following pure tone thresholds:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
        10
20
35
40
LEFT
10
10
25
70
65

Speech recognition scores, using the Maryland CNC test, were 96 percent in the right ear and 92 percent in the left ear.  

Essentially, the Board can conclude that there was clearly and unmistakably a hearing loss disability present in the left ear prior to the first period of active service.  As there is no examination of record at the time of entry into the first period of active duty, the presumption of soundness applies.  There is, unfortunately, no record of an increase in severity during the first period of service, as the service treatment records from 1984 to 1987 are unavailable.  Nevertheless, the Veteran's hearing loss disability was also noted in 1997, prior to the second period of active duty, and pure tone thresholds in the 3000Hz and 4000Hz range were significantly more severe than what was noted prior to entry into the first period of service.  There is no examination at service entry for the second period of active duty, and hence, there was no hearing loss or hearing loss disability noted at the time of the Veteran's entry into the second period of service.  Thus, the presumption of soundness attaches to the second period of active duty.  With regard to this presumption, the Veteran was afforded audiological examinations while on active duty which show some higher degrees of hearing loss than what was noted prior to the second period of service entry.  Thus, with respect to the left ear, there is evidence that hearing acuity underwent an increase in severity during the second period of service.  There is nothing of record to suggest that this is due to natural progression of the disease process.  That is, clear and unmistakable evidence does not exist to show that the Veteran's left ear hearing loss disability pre-existed service and was not aggravated by that service.  Accordingly, the presumption of soundness is not rebutted, and the Board must conclude that the hearing loss disability in the left ear was incurred in service.  As such, the claim for service connection will be granted.  

With respect to the right ear, the available evidence shows that the Veteran did not exhibit a hearing loss disability prior to his entrance to either period of active duty; however, there were noted depreciations in hearing (i.e. hearing loss symptoms) prior to entry to both periods of service.  The Veteran was assessed as having a chronic hearing loss disability in the right ear for the first time while on active duty, with the "reference audiogram" of December 2004 noting 40db and 45db pure tone thresholds at 3000Hz and 4000Hz.  While a 2006 audiogram did not note the hearing loss as rising to the level of a hearing loss disability, a January VA examination confirmed that a hearing loss disability was present.  Essentially, while there is some indication of hearing loss pre-existing both periods of service, the Veteran first manifested a chronic disability for VA purposes while in active service.  A 2007 VA medical report confirms a current and chronic hearing loss disability in the right ear consistent with 38 C.F.R. § 3.385.  Accordingly, the Board can conclude that the Veteran's right ear hearing loss disability was incurred in active service.   
















ORDER

Entitlement to service connection for a right ear hearing loss disability is granted.  

Entitlement to service connection for a left ear hearing loss disability is granted.  

Entitlement to service connection for an osteophyte with pes planus and plantar fasciitis of the left foot is granted.  

Entitlement to service connection for degenerative joint disease of the thoracolumbar spine is granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


